ORDER

BRYSON, Circuit Judge.
Conexant Systems, Inc. moves to lift the stay of proceedings in these cases and to voluntarily dismiss its appeal, 00-1520. In 00-1513, counsel of record moves for leave to withdraw as counsel for Klause E. Holtz.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Conexant’s motions are granted. Each side shall bear its own costs in 00-1520.
(2) The motion for leave to withdraw as counsel is granted. If Holtz intends to obtain new counsel for his appeal, new counsel must enter an appearance within 30 days of the date of filing of this order. If new counsel does not enter an appearance, Holtz may proceed pro se. In either event, Holtz’s brief is due June 30, 2003. If Holtz proceeds pro se, each party may *492file a separate appendix. Fed. Cir. R. 30(e).